DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, 30-35, 38, 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahlstrand et al (US 20060206162) in view of Williams et al (US 20060155345)
Regarding claims 21 and 33, Wahlstrand et al (hereafter Wahlstrand) discloses a low profile implantable medical device configured to lay generally flat beneath skin (70), muscle or other tissue of a patient for delivering neurostimulation therapy to an acupuncture point for treatment of a symptom associated with the acupuncture point, the implantable medical device comprising: a housing (71) formed of a biocompatible metal, the biocompatible metal comprising at least one of a titanium (paragraph 0091, 0103) stainless steel or an alloy thereof, the housing including: a top face; a bottom face; and a continuous sidewall (see image below, figure 15B); wherein each of the top face and the bottom face has a linear dimension of less than approximately twenty-seven millimeters in length (paragraph 0105, length and width of the instant application can be reversed to meet this limitation), wherein the top face and the bottom face are circumscribed by the continuous sidewall defining an internal cavity (figure 15B), wherein the continuous sidewall extends substantially perpendicular to the top face and is rounded to provide a smooth continuous surface without sharp corners or edges (figure 15B), and wherein the hermetically sealed housing generally has a flat profile for positioning between tissue layers of a patient (paragraph 0105, figure 15B); electronic circuitry positioned within the internal cavity of the housing (76, 72), electronic circuitry (paragraph 0111) comprising: a pulse generator (88), a memory (86, paragraph 0114), and a controller (82) configured to cause the pulse generator to deliver a therapy output according to a specified stimulation regimen stored in the memory; two or more electrodes (77, 79) electrically coupled to the pulse generator and located on an exterior surface of the housing (figure 15B), the two or more electrodes arranged on the bottom face of the housing configured to be positioned in proximity to a targeted acupuncture point, wherein one of the electrodes (79) can be considered an uninsulated portion of the housing (figure 15B), and a telemetry module (86) and associated antenna (coil, 76) configured to establish a wireless telemetry link between the electronic circuitry and at least one external programming device (external programmer/user interface; paragraph 0108, 0112), wherein communication with the external programming device via the telemetry module enables receipt of a command to adjust therapy control parameters of the therapy output (paragraph 0058, 0061, 0090, stimulation programs and parameters). Wahlstrand further discloses in an alternate embodiment wherein each electrode may be insulated leaving only a distal tip exposed for delivery of stimulation energy (paragraph 0065) in order to control the depth at which the stimulation energy is actually delivered. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include an insulator on one of the stimulating electrodes (77) in the embodiment in figure 15B of Wahlstrand in order to control the depth at which the stimulation energy is actually delivered. Wahlstrand does not disclose that the two or more electrodes comprise a stimulating cathode and an anode or that the housing is hermetically sealed. 

    PNG
    media_image1.png
    664
    520
    media_image1.png
    Greyscale

However, Williams et al (hereafter Williams) teaches it was known in the art at the time of the invention for neuromodulation system comprising two or more electrodes for neurostimulation to comprise a stimulating cathode and an anode disposed in close proximity to the patients tissue desired to be stimulated such that the stimulating pulses flow from the cathode pass through the patients tissue and flow into the anode (paragraph 0013). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the modified electrode 77 of Wahlstrand a stimulating cathode and the electrode 79 of the housing an anode in order to allow stimulating pulses to flow from the cathode, passing through the patients tissue and flow into the anode.  Williams also teaches it was known in the art at the time of the invention to seal the components of a housing to prevent current leakage from the housing (20, paragraph 0029). Therefore, it would have further been obvious to one with ordinary skill in the art at the time of the invention to additional make the housing of Wahlstrand in view of Williams to be hermetically sealed in order to prevent current leakage from the housing. 
Regarding claims 22 and 34, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein the hermetically sealed housing is configured for implantation in a region of the medial malleolus of a patient for delivering a neurostimulation therapy to the tibial nerve of the patient (Wahlstrand, paragraph 0105, the size and shape of the housing would allow for this type of implantation. Functional limitations are not given full patentable weight. As long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations). 
Regarding claims 23 and 35, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein the low profile implantable tibial nerve stimulation device is configured to stimulate a tibial nerve of a patient to treat overactive bladder syndrome (Wahlstrand, paragraph 0068, 0105, the size and components of the device would allow for this type of implantation and neurostimulation. Functional limitations are not given full patentable weight. As long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations).
Regarding claims 25 and 38, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 38, wherein the controller comprises a microprocessor (82).
Regarding claims 30 and 43, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein the wireless telemetry link is bidirectional (paragraph 0089, transmit or receive).
Regarding claims 31 and 44, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein the telemetry module is configured to enable a user to control therapy output parameters, including at least one of a pulse amplitude, a pulse width, pulse shape, pulse frequency, duty cycle, or therapy on and off times (paragraph 0014, 0058, 0090, stimulation programs and parameters).
Regarding claims 32 and 45, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein the electronic circuitry further includes a power supply comprising at least one of a primary battery cell, rechargeable battery cell (74), or an inductively couple power source.
Claims 24, 26-28, 36, 37, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahlstrand et al (US 20060206162) in view of Williams et al (US 20060155345), as applied to claims 21 and 33 above, and further in view of Mann et al (US 6941171).  
Regarding claims 24, 26, 36 and 37 , Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein the device can be applied to treat a variety of disorders, but does not disclose the stimulation device has a total volume of about 1 cubic centimeter. However, Mann et al (hereafter Mann) teaches a neurostimulation device for various applications and implantable in various locations (C:16, L:51-53; C:9, L:44-54), wherein it was known in the art at the time of the invention for neurostimulation device housing  shapes and sizes to be determined by the structure of the desired target, the surrounding area, and the method of insertion (C:16, L:55-62). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the housing have a volume of less than about one cubic centimeter and about one tenth of a cubic centimeter enabling minimally invasive implantation of the enclosure within a body of a patient, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 27 and 40, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein  Mann teaches it was known in the art for the output of an electronic circuitry for neurostimulation devices to be selectively adjustable via an external magnetic field (C:14, electromagnetic coupling) as an art recognized means of wireless communication for an inductive coil at the time of the invention. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the output of the electronic circuitry of Wahlstrand in view of Williams further be selectively adjustable via an external magnetic field, as taught by Mann, as an art-recognized equivalent means for receiving data and or power from outside the body, since it has been held that mere substitution of the art-recognized equivalents at the time of the invention involves routine skill in the art. 
Regarding claims 28 and 41, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 27 and 40, wherein Mann further teaches the external magnetic field is configured to cease the neurostimulation therapy (Mann, C:23, L:35-42, can turn off when proximity to magnet is too far).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahlstrand et al (US 20060206162) in view of Williams et al (US 20060155345), as applied to claim 33 above, and further in view of Schulmann et al (US 20020193859).  
Regarding claim 39, Wahlstrand in view of Williams teaches all of the limitations set forth in claim 33, but does not disclose the insulator of the stimulating cathode is comprised of a ceramic material. However, Schulmann et al (hereafter Schulmann) teaches it was known in the art at the time of the invention that a ceramic is a suitable insulating material for neurostimulation devices at the time of the invention. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the insulator  of the stimulating cathode is comprise a ceramic material, as taught as known by Schulmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 29 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahlstrand et al (US 20060206162) in view of Williams et al (US 20060155345), as applied to claims 21 and 33 above, and further in view of Loeb et al (US 6051017).  
Regarding claim 29 and 42, Wahlstrand in view of Williams teaches all of the limitations set forth in claims 21 and 33, wherein Loeb et al (hereafter Loeb) further teaches it was known in the art for a telemetry module is configured to establish a wireless telemetry link over a distance (C:10, L:25-30). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the telemetry module of Wahlstrand in view of Williams configured to establish a wireless telemetry link over a distance of at least two feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-32, 34 of copending Application No. 16/947947 (reference application)  Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘947 recites all of the limitations in the claims (see chart below). Therefore, application ‘947 claims 21-32, 34 are in essence a “species” of the generic invention of application claims 21-45. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See in re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 21-45 are anticipated by application ‘947 claims 21-32, 34, it is not patentably distinct from application ‘947 claims 21-32, 34. 
Instant Application
21, 33 
22, 34
23, 35
24, 36
26, 37
25, 38
39
27, 40 
28, 41
29, 42
30, 43
31, 44
Application 16947947
21
22
23
24
25
26
27
28
29
30
31
32


Instant Application
32, 45











Application 16947947
34













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771